 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DEWONE TYRONE SMITH,                 )   Case No. CV 19-10-SVW (SP)
12                                        )
                          Petitioner,     )
13                                        )   ORDER ACCEPTING FINDINGS AND
                    v.                    )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
     PEOPLE OF THE STATE OF               )
15   CALIFORNIA,                          )
                                          )
16                        Respondent.     )
                                          )
17  ___________________________           )
   o
18      Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
19 file, and the Report and Recommendation of the United States Magistrate Judge.
20 Petitioner has not filed any written Objections to the Report within the time
21 permitted. The Court accepts the findings and recommendation of the Magistrate
22 Judge.
23 //
24 //
25 //
26 //
27 //
28
 1        IT IS THEREFORE ORDERED that petitioner’s Motion to Have Respondent
 2 Dismiss Superior Court Case (docket no. 11) is denied, respondent’s Motion to
 3 Dismiss (docket no. 14) is granted, and Judgment will be entered denying the
 4 Petition and dismissing Grounds Two, Three, Four, Five, and Seven without
 5 prejudice, and Grounds One, Six, and Eight with prejudice.
 6
 7 DATED: _________________
            September 27, 2019           ________________________________
                                         HONORABLE STEPHEN V. WILSON
 8                                       UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
